DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/371005 filed on 03/31/2019 have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 6-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. [US 2018/0134284 A1], hereinafter referred to as Newman, in view of Zeng et al.[US 2016/0291145 A1], hereinafter referred to as Zeng.
As to claims 1, 10 and 17, Newman discloses an autonomous vehicle, comprising: a mechanical system ([see at least 0024, 0026 and 0028], “The control system 34, including the controller 38 is preferably operably connected to each of the power system 22, the steering system 30, and the braking system 44. In particular, the control system 34 is preferably configured to implement a control command to one or more of these systems in order to automatically control the vehicle 10”); one or more sensors that generate one or more sensor signals ([see at least 0007, 0024 and 0025], “the sensor 40 is configured to capture information related to a parameter of a surrounding condition and generate a signal indicative of that parameter”); a computing system in communication with the mechanical system and the one or more sensors ([see at least Fig. 2, 0024, 0026 and 0027], “the control system 34 includes at least a controller 38 and at least one sensor 40. The controller 38 may be a computing device configured to generate a control command to change an acceleration (e.g., by braking and/or producing power via power system 22) and/or a direction (e.g., via the steering system 30) of the vehicle 10. The at least one sensor 40 is configured to collect data and/or take measurements to provide to the controller 38 via an operable connection”), wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor ([see at least Fig. 2, 0024, 0026 and 0027], “the control system 34 includes the controller 38, one or more control sensors 46, and one or more wheel tracking sensors 48. The controller 38 includes computing components, which, in an exemplary embodiment, include a memory 50, at least one processor 52, and an I/O device 54. The controller 38 may be embodied as an onboard computing device in which the processor 52 executes software instructions stored by the memory 50”), cause the processor to perform acts comprising: identifying a ([see at least Fig. 5 and 0034-0036], “the sensor 40 collects data indicative of an orientation of the front wheel 60 of the nearby vehicle 14 and transmits the data to the controller 38. This data allows the control system 34 to track the orientation of the front wheel 60 over time. For example, the controller 38 may be configured to receive the data and determine a wheel angle parameter based on the tracked orientation”); computing, based on the one or more sensor signals, an angle of a wheel of the vehicle and the direction of travel of the vehicle; and controlling the mechanical system based on the angle ([see at least Fig. 5, Fig. 6,  0037-0038 and 0046], “In step 640, the controller 38 is configured to adjust at least one of a direction or an acceleration of the vehicle 10 based on the evaluation of the wheel angle parameter. For example, the controller 38 is configured to accelerate, decelerate, and/or turn the vehicle 10 when the evaluation of the wheel angle parameter indicates that the nearby vehicle 14 will or could reasonably interfere with the path of the vehicle 10”).  
	Newman does not explicitly disclose an angle between a line that diametrically bisects a wheel of the vehicle and the direction of travel of the vehicle. However Zeng teaches an angle between a line that diametrically bisects a wheel of the vehicle and the direction of travel of the vehicle ([see at least Fig.1, Fig. 8, Fig. 10, 0050and 0063], “The wheelbase W is calculated as the distance between the centers of the two detected wheels. The centers of the wheels may be identified as the radar points nearest the geometric center of the points included in the wheel cluster. Knowing the locations of the wheel center points from the range r and the azimuth angle .alpha., calculating a distance between the two points is straightforward. At box 510, the orientation angle .theta. of the remote vehicle 400 (angular measure 408) is calculated if two wheels are detected on the remote vehicle 400. Calculation of the orientation angle .theta. is also straightforward, given the locations of the two wheel center points”). Both Newman and Zeng illustrate similar methods in which monitor a wheels angle and control a vehicle if needed to avoid a collision. Zeng on the other hand teaches a system that an angle between a line that diametrically bisects a wheel of the vehicle and the direction of travel of the vehicle.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Newman, to incorporate an angle between a line that diametrically bisects a wheel of the vehicle and the direction of travel of the vehicle, as taught by Zeng, for the purpose of accurately prediction a vehicles trajectory.

As to claims 2 and 11, Zeng discloses autonomous vehicle, the acts further comprising: identifying an eccentricity of the wheel of the vehicle based on the one or more sensor signals, wherein the angle is computed based on the eccentricity of the wheel ([see at least Fig.1, Fig. 8, Fig. 10, 0050and 0063], “The wheelbase W is calculated as the distance between the centers of the two detected wheels. The centers of the wheels may be identified as the radar points nearest the geometric center of the points included in the wheel cluster. Knowing the locations of the wheel center points from the range r and the azimuth angle .alpha., calculating a distance between the two points is straightforward. At box 510, the orientation angle .theta. of the remote vehicle 400 (angular measure 408) is calculated if two wheels are detected on the remote vehicle 400. Calculation of the orientation angle .theta. is also straightforward, given the locations of the two wheel center points”)

As to claims 3 and 12, Newman discloses autonomous vehicle, wherein computing the angle comprises determining a position of the one or more sensors relative to the wheel of the vehicle, and further wherein the angle is computed based upon the determined position of the one or more sensors relative to the wheel of the vehicle ([see at least Fig. 5, Fig. 6,  0037-0038 and 0046], “In step 640, the controller 38 is configured to adjust at least one of a direction or an acceleration of the vehicle 10 based on the evaluation of the wheel angle parameter. For example, the controller 38 is configured to accelerate, decelerate, and/or turn the vehicle 10 when the evaluation of the wheel angle parameter indicates that the nearby vehicle 14 will or could reasonably interfere with the path of the vehicle 10”).  

As to claims 4, 13 and 18, Newman discloses autonomous vehicle, the acts further comprising: predicting that the vehicle is to bias toward a boundary of a lane in which the autonomous vehicle is travelling based upon the computed angle; and responsive to predicting that the vehicle is to bias toward the boundary of the lane in which the autonomous vehicle is travelling, inferring that the other vehicle is maneuvering into the lane based upon the computed angle, wherein the mechanical 17P100121 -US-0 1/CR SP-0068 system is further controlled based upon the inference that the other vehicle is maneuvering into the lane ([see at least Fig. 1, Fig. 6,  0035, 0042, 0043, 0045 and 0046], “the nearby vehicle 14 is traveling straight and/or maintaining its position within an associated lane. The sensor 40 is configured to capture data which indicates that the wheel angle is 0.degree. or another value that indicates it is generally straight and/or staying parallel to the lane. In FIG. 5, the nearby vehicle 14 has begun to turn toward the vehicle 10. The wheel angle has changed to another value which indicates the turn.”).   

As to claim 6, Newman discloses autonomous vehicle, wherein controlling the mechanical system based upon the computed angle comprises biasing a position of the autonomous vehicle within a lane of the autonomous vehicle based upon the computed angle ([see at least Fig. 5, Fig. 6, 0037-0038 and 0046], “In step 640, the controller 38 is configured to adjust at least one of a direction or an acceleration of the vehicle 10 based on the evaluation of the wheel angle parameter. For example, the controller 38 is configured to accelerate, decelerate, and/or turn the vehicle 10 when the evaluation of the wheel angle parameter indicates that the nearby vehicle 14 will or could reasonably interfere with the path of the vehicle 10”).  

As to claim 7, Newman discloses autonomous vehicle, the acts further comprising: determining a distance of the vehicle relative to the one or more sensors and a velocity of the other vehicle in the direction of travel, wherein the mechanical system is controlled based upon the distance and the velocity of the other vehicle ([see at least 0044 and 0045], “The controller 38 may determine the threshold value based on one or more additional detected parameters. These additional detected parameters may include, for example, a distance of the vehicle 10 to the nearby vehicle 14, a speed of the vehicle 10, a speed of the nearby vehicle 14, a path of the road, or a wheel angle parameter of the vehicle. In this way, the controller 38 may consider additional factors in evaluating the wheel angle parameter.”).

As to claim 8, Newman discloses autonomous vehicle, wherein identifying the direction of travel of the vehicle comprises: determining a first position of the vehicle at a first time; and determining a second position of the other vehicle at a second time, wherein the direction of travel of the vehicle is identified based upon the first position and the second position ([see at least 0018, 0030 and 0036], “such as by tracking the location of distinctive points on the vehicle, edge detection, distance detection, image comparison, etc. In general, the computing device may detect a change by comparing data to previously captured data to identify changes in wheel angle over time”).

As to claim 9, Newman discloses autonomous vehicle, wherein the one or more sensors include at least one of an image sensor, a lidar sensor, or a thermal sensor ([see at least 0016, 0025 and 0033], “The sensing component is configured to capture a parameter (e.g., condition, characteristic, state, etc.) of a nearby wheel indicative of an angle of that wheel relative to the rest of the nearby vehicle. This could be done with radar, ultrasonics, LIDAR, camera devices, or other types of sensors”).

As to claim 14, Newman discloses autonomous vehicle, wherein controlling the mechanical system based upon the expected trajectory comprises biasing a position of the autonomous vehicle within a lane of the autonomous vehicle based upon the expected trajectory ([see at least 0044], “the controller 38 may evaluate the wheel angle parameter by projecting a path of the nearby vehicle 14 based on the wheel angle parameter. For example, the controller 38 may use the wheel angle parameter, such as wheel angle and/or a rate of change of wheel angle, to determine a trajectory of the nearby vehicle 14 on the road. The controller 38 may be configured to use the projected path to determine predict where the nearby vehicle 14 is likely to travel and compare the prediction to other conditions. For example, the controller 38 may compare the projected path of the nearby vehicle 14 to at least of one of a path of the road and/or a projected path of the vehicle 10. This comparison indicates whether the projected path of the nearby vehicle 14 will or could interfere with the path of the vehicle 10.”).  

As to claim 15, Newman discloses autonomous vehicle, the acts further comprising: determining a distance between the vehicle and the autonomous vehicle, wherein the mechanical system is further controlled based upon the determined distance ([see at least 0039, 0040 and 0044], “The controller 38 may determine the threshold value based on one or more additional detected parameters. These additional detected parameters may include, for example, a distance of the vehicle 10 to the nearby vehicle 14, a speed of the vehicle 10, a speed of the nearby vehicle 14, a path of the road, or a wheel angle parameter of the vehicle. In this way, the controller 38 may consider additional factors in evaluating the wheel angle parameter”).  

As to claim 16, Newman discloses autonomous vehicle, wherein the longitudinal speed of the vehicle is determined based upon a radar signal output by a radar sensor of the autonomous vehicle ([see at least 0025, 0029, 0033, 0044 and 0045], “ The at least one sensor 40 is configured to detect, measure, and/or collect information about surrounding conditions. For example, the sensor 40 is configured to capture information related to a parameter of a surrounding condition and generate a signal indicative of that parameter. The sensor 40 may use, for example, radar, ultrasonic, LIDAR, camera, or other similar technology to capture the information. As shown in FIG. 1, the at least one sensor 40 is preferably directed toward the nearby vehicle 14 such that the collected data is associated with the nearby vehicle 14.”).

Claims 5  are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. [US 2018/0134284 A1], hereinafter referred to as Newman, in view of Zeng et al.[US 2016/0291145 A1], hereinafter referred to as Zeng and in further view of Newman et al.[US 9,701,307 B1], hereinafter referred to as Newman307.
	As to claims 1, 10 and 17, Newman in view of Zeng discloses an autonomous vehicle, the acts further comprising: predicting a change in direction of the vehicle based upon the computed angle ([see at least Fig. 5, Fig. 6, 0037-0038 and 0046], “In step 640, the controller 38 is configured to adjust at least one of a direction or an acceleration of the vehicle 10 based on the evaluation of the wheel angle parameter. For example, the controller 38 is configured to accelerate, decelerate, and/or turn the vehicle 10 when the evaluation of the wheel angle parameter indicates that the nearby vehicle 14 will or could reasonably interfere with the path of the vehicle 10” (Newman)).  
	Newman in view of Zeng do not explicitly disclose activating a horn of the autonomous vehicle based upon the predicted change in direction. However Newman307 teaches activating a horn of the autonomous vehicle based upon the predicted change in direction ([see at least column 36 lines 36-56 and column 47, lines 4-16], “...Possibly the system may sound the horn to alert the approaching driver. If the second vehicle then touches the lane line, the model may increase the threat level and determine that a side collision is imminent, and may responsively initiate evasive action.”, “In addition, the collision mitigation system 308 may do things to prompt the leading vehicle 301 to move forward, such as flashing the headlights and sounding the horn”, “If so, it initiates the planned evasive action (1408) such as proceeding to the side of the road. If a secondary collision is not imminent, the flow proceeds to box 1409, warning other vehicles of the danger, for example by flashing lights and sounding the horn”). Both Newman and Zeng illustrate similar methods in which monitor a wheels angle and control a vehicle if needed to avoid a collision. Newman307 on the other hand teaches a system that activating a horn of the autonomous vehicle based upon the predicted change in direction.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Newman in view of Zeng, to incorporate activating a horn, as taught by Newman207, for the purpose of warning oncoming vehicle to avoid Collison.


	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668